Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 21, 2006







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed July 21, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00572-CV
____________
 
IN RE RAPID SETTLEMENTS, LTD., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On June
30, 2006, relator Rapid Settlements, Ltd. filed a motion for emergency stay and
petition for writ of mandamus in this court, seeking relief from the trial
court=s order staying arbitration
proceedings.[1]  We granted
the motion for emergency stay on that date and requested a response from real
parties, Simmie B. King and Settlement Funding, LLC d/b/a Peachtree Settlement
Funding.  




Having
examined and fully considered the arguments of the parties to this original
proceeding, we conclude that the issues presented in the petition are not ripe
for our determination.  The jurisdictional requirement of ripeness applies to
mandamus cases. See Perry v. Del Rio, 66 S.W.3d 239, 248B252 (Tex. 2001). An opinion issued in
a case that is not ripe is an advisory opinion and courts of this State have no
jurisdiction to render advisory opinions.  Tex. Ass'n of Bus. v. Tex. Air
Control Bd., 852 S.W.2d 440, 444 (Tex. 1993).  The stay of the trial court
proceedings put into effect by our order dated June 30, 2006, is hereby lifted.
The petition for writ of mandamus is dismissed for want of jurisdiction.    
 
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed July 21, 2006.
Panel consists of Justices Anderson,
Edelman, and Frost 




[1]See Tex. Gov=t Code Ann. '
22.221 (Vernon 2005); see  also  Tex. R. App. P. 52.1.